 

Exhibit 10.2

November 6, 2019

Mr. Marvin White

APTEVO RESEARCH AND

DEVELOPMENT LLC

2401 Fourth Avenue, Suite 1200

Seattle, Washington 98121

RE:Lease Dated April 28, 2003 by and between Selig Real Estate Holdings Eight,
LLC and later assigned to SREH 2018 Holdings LLC and Aptevo Research and
Development LLC.

Dear Daphne:

Please let this letter serve as our agreement, subject to the provisions
described herein, to cancel and terminate the above referenced Lease of 3,067
rentable square feet located on the first floor of our 2401 Fourth Avenue
Building.

Provided that if Lessee is not in breach of any of the terms and conditions set
forth in the Lease, the effective date of this lease cancellation shall be
August 31, 2019, and thereafter all rights and obligations pertaining to this
Lease will terminate.

Unless modified herein, all other Lease terms and conditions shall remain in
full force and effect.

If you are in agreement with the above, please sign and notarize three (3)
original copies and return all three (3) to my attention for Martin Selig’s
signature. Upon full execution I shall return one (1) original for your records.

Sincerely,

/s/ Michael Brixner

Michael Brixner

SIGNATURE BLOCK ONLY ON LAST PAGE

 

--------------------------------------------------------------------------------

 

 

Mr. Marvin White

APTEVO RESEARCH AND

DEVELOPMENT LLC.

August 9, 2019

Page 2

 

 

AGREED AND ACCEPTED:

 

SREH 2018 HOLDINGS LLC

 

APTEVO RESEARCH AND DEVELOPMENT LLC

 

 

 

 

 

/s/ Martin Selig

 

 

 

/s/ Marvin White

By:

 

Martin Selig

 

By:

 

Marvin White

Its:

 

Manager

 

Its:

 

President & CEO

Dated:

 

August 22, 2019

 

Dated:

 

8/16/19

 

 